United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3755
                                     ___________

Jerome N. Wallace,                       *
                                         *
                    Appellant,           *
                                         * Appeal from the United States
       v.                                * District Court for the Eastern
                                         * District of Missouri.
Ellisville Health Care Center; Reliant   *
Care Group, Inc., also known as          *      [UNPUBLISHED]
R.C.G., Inc.,                            *
                                         *
                    Appellees.           *
                                    ___________

                              Submitted: June 26, 2000

                                   Filed: July 3, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Jerome N. Wallace brought this action against Ellisville Health Care Center
(Ellisville) and Reliant Care Group, Inc. (R.C.G.), alleging he was fired in violation of
Title VII, 42 U.S.C. § 1981, and the Americans with Disabilities Act. The parties
consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c), and the
magistrate judge granted summary judgment to Ellisville and R.C.G. Wallace now
appeals. Having carefully reviewed the record and the parties' briefs, we affirm for the
reasons stated in the magistrate judge's thorough memorandum. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-